Case 3:19-cr-00028-GNS-RSE Document 60 Filed 09/24/20 Page 1 of 3 PageID #: 244

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

                                                :
 UNITED STATES OF AMERICA                       :
                                                :
                      PLAINTIFF                 :   Criminal Action No. 3:19CR-00028-GNS
 v.                                             :   CHIEF JUDGE GREG N. STIVERS
                                                :
 MELVIN P. CARR (1)                             :
                                                :
                      DEFENDANT                 :
                                                :


                          ACCEPTANCE OF PLEA OF GUILTY
                            AND NOTICE OF SENTENCING

        The undersigned has reviewed the “Report and Recommendation Concerning Plea of
 Guilty” (DN 29) of the United States Magistrate Judge and the plea of guilty pursuant to a Rule
 11(c)(1)(A) and (C) plea agreement of the Defendant to Count 1 of the Indictment.
        IT IS HEREBY ORDERED as follows:
        The Court accepts the report and recommendation (DN 59) and accepts the
 plea of guilty, but defers its decision as to the acceptance or rejection of the plea
 agreement until it has an opportunity to consider the Presentence Investigation Report
 pursuant to Rule 11(c)(3)(A).
        In order to proceed under the Sentencing Reform Act of 1984 (Pub. L. 98-473, Title II,
 c. 2, Sections 211-239), 18 U.S.C. Sections 3551-3559,
        IT IS HEREBY ORDERED as follows:
        1.     Sentencing proceedings are set in this case on the 3rd day of December, 2020,
 at 1:30 PM EST, U.S. Courthouse, Louisville, Kentucky.
        2.     Not less than thirty-five (35) days prior to the date set for sentencing, the
 Probation Officer shall provide a copy of the Presentence Investigation Report to the defendant
 and to counsel for both the defendant and the United States. Within fourteen (14) days
 thereafter, counsel shall communicate, in writing, to the Probation Office and to opposing
 counsel any objections they may have as to any material information, sentencing
Case 3:19-cr-00028-GNS-RSE Document 60 Filed 09/24/20 Page 2 of 3 PageID #: 245

 classifications, sentencing guideline ranges, and policy statements contained in or omitted
 from the Report.
        3.     After receiving counsel's objections, the Probation Officer shall conduct any
 further investigation and make any revisions to the Presentence Report that may be necessary.
 The Probation Officer may require counsel for both parties to meet with the officer to discuss
 unresolved factual and legal issues.
        4.     Prior to the date of the sentencing hearing, the Probation Officer shall submit
 the Presentence Report to the sentencing Judge. The Report shall be accompanied by the
 written objections of counsel, and by an addendum setting forth any objections counsel may
 have made that have not been resolved, together with the officer's comments thereon. The
 Probation Officer shall provide a copy of any addendum to the Presentence Investigation
 Report, including any revisions thereof, to the defendant and to counsel for the defendant and
 the United States.
        5.     Not less than twenty (20) days prior to the sentencing hearing, the parties
 shall communicate with each other to discuss the scope of the sentencing hearing and make
 certain disclosures.   Each party shall disclose to the other if it intends to argue for a
 non-guideline sentence. The parties shall disclose whether they intend to call witnesses at the
 hearing and if so, the nature of the testimony shall be revealed. The parties shall disclose the
 identity of any expert witness and exchange a written summary of the witness=s opinions, the
 bases and reasons for the opinions, and the witness=s qualifications.
        For any sentencing in which testimony is expected, the parties shall estimate the
 length of time required for the sentencing hearing and communicate same to Traci Duff,
 Case Manager for Chief Judge Stivers.
        6.     Not less than ten (10) days prior to the sentencing hearing, the parties shall
 file a Sentencing Memorandum in support of their respective positions on any unresolved
 objections to the Presentence Investigation Report, including any objections to the calculation
 of the advisory sentencing guidelines contained therein.        Furthermore, in the event a
 non-guideline sentence is advocated, the Sentencing Memorandum shall address the factors of
 18 U.S.C. ' 3553(a).
        7.     Except with regard to any objection made under Paragraph 4 that has not been
Case 3:19-cr-00028-GNS-RSE Document 60 Filed 09/24/20 Page 3 of 3 PageID #: 246

 resolved, the Report of the Presentence Investigation may be accepted by the Court as
 accurate. The Court, however, for good cause shown, may allow new objections to be raised
 at any time before the imposition of sentence. In resolving disputed issues of fact, the Court
 may consider any reliable information presented by the Probation Officer, the defendant or the
 United States.
        8.        The time set forth in this Order may be modified by the Court for good cause
 shown, except that the ten (10) day period provided for disclosure of the Presentence Report
 pursuant to 18 U.S.C. Section 3552(d) may be diminished only with the consent of the
 defendant.
        9.        Nothing in this Order requires the disclosure of any portions of the Presentence
 Report that are not disclosable under Criminal Rule 32(c).
        10.       The Presentence Report shall be deemed to have been disclosed:
                  a.     When the Report is physically delivered to counsel;
                  b.     One day after the Report's availability is orally communicated
                         to counsel; or

                  c.     Three (3) days after notice of its availability is mailed to
                         counsel, or the date of availability reflected in the notice,
                         whichever is later.

        11.       It shall be the responsibility of counsel for the defendant to disclose the Report
 to the defendant.
        12.       The general conditions of probation as set forth in Probation Form 7A shall
 apply to the defendant if placed on probation or supervised release, and all persons placed on
 probation or supervised release shall submit to photographs by the Probation Officer as a
 condition of probation or supervised release.




                                                                       September 23, 2020
 Copies to:       Counsel of Record
